72949: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-91053: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72949


Short Caption:GONOR VS. DALECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A653755Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:05/17/2017 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:09/21/2018How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantEstate of Irwin GonorRyan E. Alexander
							(Ryan Alexander, Chtd.)
						


AppellantIrwin GonorRyan E. Alexander
							(Ryan Alexander, Chtd.)
						


AppellantRobert WombleRyan E. Alexander
							(Ryan Alexander, Chtd.)
						


RespondentBookin' It LLCChristopher A. Turtzo
							(Morris Sullivan Lemkul/Las Vegas)
						


RespondentKelly MayerChristopher A. Turtzo
							(Morris Sullivan Lemkul/Las Vegas)
						


RespondentKiKi T's LLCChristopher A. Turtzo
							(Morris Sullivan Lemkul/Las Vegas)
						


RespondentMaking History LLCChristopher A. Turtzo
							(Morris Sullivan Lemkul/Las Vegas)
						


RespondentRichard J. DaleChristopher A. Turtzo
							(Morris Sullivan Lemkul/Las Vegas)
						


RespondentRick's Restorations, Inc.Christopher A. Turtzo
							(Morris Sullivan Lemkul/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


05/04/2017Filing FeeFiling Fee due for Appeal.


05/04/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-14881




05/04/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-14883




05/12/2017Filing FeeFiling Fee Paid. $250.00 from Ryan Alexander Chtd.  Check no. 1289.


05/15/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statements mailed to counsel for appellant - due: 20 days.17-16120




05/17/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel.17-16522




06/06/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-18778




06/06/2017Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).17-18790




06/14/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 17, 2017 at 9:00 a.m.17-19762




09/18/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-31447




09/20/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-31799




09/28/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/28/16, 10/20/16, 12/06/16, 01/10/17, 03/02/17. To Court Reporter: Dept 19.17-33026




12/18/2017MotionFiled Stipulation to Extend Appellant's Time to File Opening Brief and Appendix.17-43685




12/18/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: January 17, 2018.17-43714




01/18/2018BriefFiled Appellants' Opening Brief.18-02428




01/18/2018AppendixFiled Joint Appendix Volume 1.18-02430




01/22/2018MotionFiled Court Recorder's Motion Requesting Extension to File Transcript.18-02821




01/29/2018Order/ProceduralFiled Order Granting Motion. Court Reporter Christine Erickson's Notice of Delivery of Transcripts due: 11 days.18-03968




02/06/2018Notice/IncomingFiled Notice of Firm Name Change.  Morris, Sullivan, Lemkul & Pitegoff LLP has become Morris, Sullivan & Lemkul ,LLP.18-05003




02/13/2018MotionFiled Stipulation to Extend the Deadline for Respondents' Opening/Answering Brief (First Request).18-06009




02/13/2018Notice/OutgoingIssued Notice - Stipulation Approved.  Answering Brief due:  March 22, 2018.18-06016




03/23/2018BriefFiled Respondent's Answering Brief.18-11411




04/23/2018BriefFiled Appellants' Reply Brief.18-15431




04/23/2018Case Status UpdateBriefing Completed/To Screening.


09/21/2018Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.18-37086




12/27/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Douglas, C.J. Majority: Douglas/Cherry/Gibbons/Pickering/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 109. EN BANC (SC)18-910531




01/15/2019Post-Judgment PetitionFiled Appellants' Petition for Rehearing. (SC).19-02158




01/15/2019Filing FeeFiling fee paid. E-Payment $150.00 from Ryan E. Alexander. (SC).


02/26/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Pickering, J., dissenting. (SC).19-08803




03/26/2019RemittiturIssued Remittitur. (SC).19-13386




03/26/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


04/05/2019RemittiturFiled Remittitur. Received by District Court Clerk on March 29, 2019. (SC)19-13386





Combined Case View